United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-1880
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                               Curtis David Barker

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                          Submitted: February 14, 2020
                                Filed: May 21, 2020
                                 [Unpublished]
                                ____________

Before SMITH, Chief Judge, COLLOTON and STRAS, Circuit Judges.
                              ____________

PER CURIAM.

      Curtis Barker conditionally pleaded guilty to federal charges after a Missouri
Highway Patrol officer found a gun, marijuana, and cocaine during a traffic stop.
See 18 U.S.C. §§ 922(g)(1), 924(e)(1) (being a felon in possession of a firearm); 18
U.S.C. § 924(c)(1)(A)(i) (possessing a firearm in furtherance of a drug-trafficking
crime); 21 U.S.C. § 841(a)(1), (b)(1)(C) (possessing a controlled substance with
intent to distribute it). On appeal, Barker challenges the district court’s 1 denial of
his motion to suppress these items. His theory is that, before anything was found,
the officer had unlawfully seized him. We affirm.

      The traffic stop itself was for speeding. After an aerial officer determined that
Barker’s truck was exceeding the speed limit, an officer on the ground stopped him.
He directed Barker to sit in his patrol car, where he could collect the necessary
information to issue a speeding ticket. Once they were in the car, the officer smelled
marijuana. Combined with Barker’s general nervousness and the presence of a
“mask[ing]” odor, the officer decided that there was probable cause for a search.
The search uncovered cocaine, a firearm, and nearly 100 pounds of marijuana.

       We have long held that an officer may require a driver to sit in his patrol car
as part of a routine traffic stop. See, e.g., United States v. Richards, 967 F.2d 1189,
1193 (8th Cir. 1992) (explaining that such a request is “reasonably related to a stop
for a traffic violation”). Barker suggests that this rule conflicts with Rodriguez v.
United States, which held that even a brief extension of a traffic stop for
investigatory purposes can violate the Fourth Amendment. 575 U.S. 348, 357
(2015).

       Rodriguez, which limits an officer’s power to extend a traffic stop, has no
application here. See id. at 355. As we have explained, having Barker sit in the
patrol car was within “[t]he reasonable scope of the initial traffic stop” itself. United
States v. Bloomfield, 40 F.3d 910, 916 (8th Cir. 1994) (en banc); see also United
States v. Espinoza, 885 F.3d 516, 523 (8th Cir. 2018) (applying the rule from
Richards and Bloomfield after Rodriguez was decided). The stop was not extended


      1
        The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri, adopting the report and recommendation of the
Honorable Matt J. Whitworth, United States Magistrate Judge for the Western
District of Missouri.
                                          -2-
until the officer conducted a search, but by then, probable cause existed. See United
States v. Dunn, 928 F.3d 688, 693 (8th Cir. 2019) (discussing the automobile
exception to the warrant requirement). With no illegal seizure, there was no illegal
search.

      We accordingly affirm the judgment of the district court.
                     ______________________________




                                         -3-